--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.29


SECOND AMENDMENT TO THE
WEINGARTEN REALTY INVESTORS
DEFERRED COMPENSATION PLAN
~Corrected~




R E C I T A L S:


WEINGARTEN REALTY INVESTORS, a Texas real estate investment trust (the
“Employer”) has previously established the Weingarten Realty Investors Deferred
Compensation Plan (the “Deferred Compensation Plan”), which has most recently
been amended and restated effective September 1, 2002 under the terms of which
selected employees and/or management are entitled to defer a portion of their
compensation and/or receive discretionary contributions from the Employer. The
Deferred Compensation Plan was further amended on November 3, 2003.


The Employer has previously established the Weingarten Realty Investors 1993
Share Incentive Plan and the Weingarten Realty Investors 2001 Long Term
Incentive Plan (collectively, the “Long Term Incentive Plan”) under which
selected full-time employees, consultants and/or Trust Managers may be granted
Share Options or Restricted Shares, as therein defined. Successor incentive
plans may be added in the future.


The Board of Trust Managers desires to amend and supplement the Deferred
Compensation Plan to permit the deferral of an Award of Restricted Shares or
Options pursuant to the Long Term Incentive Plan.


NOW THEREFORE, the Employer hereby restates the Deferred Compensation Plan,
Article XI, to be effective January 1, 2004 in its entirety as follows:


ARTICLE XI
Restricted Share Deferral


11.1     General. Any Trust Manager and any Participant shall be eligible to
elect the deferral of an Award of Restricted Shares or Options as defined in and
pursuant to the Weingarten Realty Investors 1993 Share Incentive Plan and the
Weingarten Realty Investors 2001 Long Term Incentive Plan, and any subsequently
adopted incentive plan (collectively, the “Long Term Incentive Plan”) which are
incorporated herein by this reference. Such election may be made with respect to
either unvested Restricted Shares or Options of a prior Award of Restricted
Shares or Options or as to any subsequent Award of Restricted Shares or Options.
The manner and duration of such deferral shall be in accordance with the
provisions of this Article XI and in accordance with procedures established by
the Administrator.


11.2     Weingarten Restricted Stock Deferral. A Participant or Trust Manager
may elect to defer all or a portion of the Award of Restricted Shares or
Options, on such terms as the Administrator may permit, by completing a Share or
Option Award Deferral Agreement and submitting it to the Administrator prior to
the Award of
 
 
 
 

--------------------------------------------------------------------------------

 
 
Restricted Shares or Options. Any election to defer all or a portion of the
Award of Restricted Shares or Options shall apply to any subsequent Award unless
and until a revised Share or Option Award Deferral Agreement is submitted to the
Administrator. Such deferral election shall be made pursuant to Section 3.1,
above, in accordance with the provisions thereof (with respect to such
deferrals, the “Share or Option Deferral Period”). The Administrator shall
credit such deferred Restricted Shares or Options to a bookkeeping account (to
be known as a “Weingarten Stock Account”) for the benefit of such Participant or
Trust Manager. The Restricted Shares or Options so deferred initially shall be
accounted for by the Employer and shall be transferred to the Trustee at such
time as the Employer shall, in its discretion, determine. Any Restricted Share
or Option deferral made prior to the effective date of this Second Amendment
shall be revised to be consistent with this Section 11.2, as amended, in
accordance with procedures established by the Administrator.


11.3     Terms and Conditions of Awards. Any deferred Restricted Shares or
Options shall remain subject to the forfeiture and transfer restriction
provisions of the Long Term Incentive Plan and any other terms and conditions
established by the Management Development and Compensation Committee incident
thereto. In the event that the Restriction Period, as defined under the Long
Term Incentive Plan, has not expired at the end of the applicable Share or
Option Deferral Period elected under the applicable Share or Option Award
Deferral Agreement, any Restricted Shares or Options distributed by the Trustee
shall remain subject to any and all such terms and conditions and any applicable
provisions of the Long Term Incentive Plan imposed upon such Restricted Shares
or Options through the expiration of the Restriction Period. Restricted Shares
or Options distributed by the Trustee shall contain the legend provided under
the Long Term Incentive Plan. If the Restriction Period shall expire prior to
the Share or Option Deferral Election Period, a Trust Manager or Participant,
subject to any applicable securities law restrictions, may direct that an
equivalent amount in value of any such vested Deferred Shares or Options
credited to a Weingarten Stock Account for his or her benefit, be credited to an
Investment Fund in lieu of such Deferred Shares or Options, in which case the
Participant’s benefit hereunder with respect to such amount thereafter shall be
determined by reference to the Investment or Investment Fund so selected.


11.4     Dividends.


  a.     General. Unless a Dividend Deferral Election is made by the Trust
Manager or Participant, any dividends payable with respect to any Restricted
Shares shall be paid to the Participant or Trust Manager who deferred such
Restricted Shares, subject, in the case of a Participant, to applicable
withholding.


  b.     Dividend Deferral Election. In accordance with procedures and in such
form as may be established by the Administrator, a Trust Manager or Participant,
in connection with a deferral of an Award of Restricted Shares also may
irrevocably elect to defer the receipt of the dividends payable with respect to
some or all of the deferred Restricted Shares during the Share Deferral Period.
In such case, any and all such
 
 
 
2

--------------------------------------------------------------------------------

 
 
dividends attributable thereto shall be paid by the Employer to the Trustee, and
shall be held in trust and may be credited as either additional Deferred Shares
or any other Investment or Investment Fund invested in accordance with the Trust
Manager’s or Participant’s election under the terms of the Deferred Compensation
Plan or subsequent investment election as herein provided. The account
attributable to the dividends so deferred, adjusted for investment experience,
as provided in the Deferred Compensation Plan, shall be distributed to the Trust
Manager or Participant upon the expiration of the applicable Share Deferral
Period.


11.5     Definitions. All bolded terms in this Article XI shall have the meaning
contained in the Long Term Incentive Plan. For purposes of Section 1.13 of this
Plan, “Investment Fund or Funds” shall include any deferred Restricted Shares or
Options or any deferred dividends to be credited as an equivalent amount in
value of Deferred Shares.


Executed this 13th day of October, 2005, as at October 22, 2004.


WEINGARTEN REALTY INVESTORS






By:
/s/ Stephen Richter
Name:
Stephen Richter
Title:
Sr. VP/CFO





 
3
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 